The Court
cannot alter the words of a statute, if they are positive ; if not ambiguous, there is no room for construction. The statute of frauds only requires the promise to be in writing, not the whole agreement. Violett v. Patton, 5 Cranch, 142.
The Court was of opinion, 1st, that there must be a consideration, although the promise be in writing. Rann v. Hughes, 7 T. R. 350 ; Wain v. Warlters, 5 East, 11. But the burden of proof is on the defendant to show the nature of the consideration, or that there was none. 2d, That the advance of money to her son while she was covert, did not create such a moral obligation upon the defendant as is a sufficient consideration to support her actual assumpsit in writing.
The Court also refused to permit evidence of a consideration different from that assigned in the declaration. Non pros.